 DE('ISIONS OF NATIONAL LABOR RELATIONS BOARDSignal Knitting Mills, Inc. and International LadiesGarment Workers Union, AFL-CIO. Case 10 C'A13264August 8. 1978DECISION AND ORIDLRBY Mi } BFRS JI NKINS. MI RPI'IM. ANi) TR i Si)\l IUpon a charge filed on Nov.ember 18. 1977. bxInternational Ladies Garment Workers L. mon.AFI. C10. herein called the IUnion. and duiVS set\ edlon Signal Knitting Mills, Inc.. heicrein called Respon-dent. the General C'ounsel of the National ILabor Re-lations Board. by the Regional l)irector for Region10. issued a complaint and notice of hearing on I)e-cember 30. 1977. alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(l 1) and Section 2(6) and (7) of the National La-bo| Relations Act, as amended. Copies of the charge.complaint, and notice of hearing before anil Adminis-trative I[aw J.udge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the comn-plaint alleges in substance lihat Respondent violatedSection 8(a)( 1) of the Act onil October 26. 1977.' byposting at its plant a notice which threatened To with-hold wage and beilefit increases from Respondent'semployees because of their activities on behalf of theU nion. ()11 .Januar I1. 1978, Respondent filed itsanswer to the complaint admnitting the factual alleCa-tions of the complaint, but denying the cornhmissionof any unfair labor practices. On Cebruarv 15. 1978.the (ieneral ('ounsel filed with the Board a mnotion totransfer the case to and continue the proceeding be-fore the Board. anrid at Nltiorn for Slnl iiitmar x .1ude-mlent. attaching thereto copies of the charge itnd no-tice thereof, the complaint and notice of heatrine.appropriate affidavits of service. and Respondent'sanswer. In his motion, the (General (' ounsel contendsthat there are not issues of fact or law requiring ahearin. and that thte sole issue for determination iswhether Respondent's conduct in posting the noticeviolated Section 8)a)( I)of the Act. Subseqtuentl. onil:eblruarv 24. 1978. the Board is:ued a in order trans-ferring the proceeding to the Board anrid a Notice IloShow ('ause w h' the (General ('ountsel's I Motion forSummary Judgment should not be eantied. Respon-dent thereafter filed ait response to the Notice 'JoShow ('ause. contending that the M1otrion for Sum-mary Judgment should be denied and the case dis-[\ LI dtce. clC lla le i l 1977 n c I SC ,Ill ig ledmissed or, in the alternative, that the proceedingshould be remanded for a hearing.Pursuant to the provisions of Section 3(b) of theNational labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thoritv in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIThe complaint and answer establish that Respon-dent. on or about October 26. posted in and aboutthe vicinitv of its plant at locations where notices toits emplo\ees are customarily posted, the following:NOTICEWe have been informed that the "bad loser"II1GW Union has filed objections to the elec-tion. Even though Signal employees rejected theUnion by a margin of 180 to 133. the Union stillw\ants Union dues from our employees. It won'thalppen. By doing this the ILGW Union will beshowuing its contermpt for Signal employees andtheir desires, and w'ill be once again taking ac-tioni against )our best interests. Every dollar thatSignal has to spend defending these ridiculouscha|r'es is it dollar /e.'. that could go to improv-ing )our wages and benefits.Since objections or charges have been filedagainst the ('ompan? by the Union, this couldbe the result:(I) A govemrnment agent will come here totake statements from Signal employees. Em-Plov'c. as./td 10 give sta,' :nrt'yl tillI do ;o, orrelitse, 10 do so.. as [r [v wrcrona/li niilr. Thosegiving statements wLmuld later be subject tosubpoena as a witness. under oath, in a publichearing where the\ will be subject to examina-tion and cross examinatiorn bv attornexs and afederal administrative law judige.(2) While the investigation is being con-dtucted. and while the Union's objections andcharges are pending, the company could notlegall? make anyi decision to improve wagesor benefits. TIhiigs will be virtuall' "frozen"during this period. whether for a few weeks orfor riianrI mionths.(3) lhc whole union mess, which ,outhought ?OLo had "laid to rest" last Wednes-daxb' \ sour over-whehlning "no" vote. willcontinue to chiur because of a bitter and un-hiapp\ union wlhich does not care one bitabout V our opinions, your desires or yourpeace of mind. Did the Union ask Signal em-237 NI RB No. 65360 SIGNAL KNITTING MILLSployees whether they wanted objections to befiled? Of course not! The ILGW believes inminoriit rule.Signal employees know that the election wasfree and fair. They won't be fooled hby the cryingand shouting of selfish union people. Tell theunion people who are doing this to 'ou where toget off!David ilightowerThe General Counsel contends that there is no is-sue of fact or law requiring a hearing in this matter.on grounds that the notice on its face clearly estah-lishes the violation of the Act alleged in the conm-plaint.Respondent contends, on the contrary. that thenotice is lawful on its face. In the alternative, Re-spondent contends that summar? judgment is inap-propriate because the notice must be considered inlight of the circumstances surrounding its posting.which can only be established by a hearing. We findmerit to the General Counsel's contention.It is well established that an employer's legal clutyin deciding whether to grant benefits while a repre-sentation proceeding is pending. is to act precisely asit would if a union were not in the picture.: In theinstant case. however, Respondent posted a noticewhich purported to set forth the consequences, i.'-u-vis potential increases in wages or benefits, of theUnion's filing of objections to an election. However.the notice contained no qualifying language indicat-ing that the "freeze" would apply only to benefitand/or wage increases not in accord withRespondent's past practice. Instead, the notice clear-1) indicated that no increases could be granted. re-gardless of whether a decision to grant such increaseshad been made prior to the advent of the Union'sorganizing campaign and, further. by placing no li-mitation on the duration of the wage freeze. suggest-ed that it could extend beyond the date of any regu-larly scheduled increase. Accordingly, thepronouncement in the notice that wages and benefitswould be "frozen" was overly broad and an inaccu-rate statement of the consequences of the Union'sfiling of objections. Further, the notice indicated thatthe Union was the sole cause of the wage and benefitfreeze. thus placing the onus of the employees' poten-tial loss of financial improvements on the I nion forexercising its undisputed right to contest the validit,of the election. Accordingly. we find that the notice.on its face, conveyed to employees the message thattheir union activity would harm their prospects forimproved wages and benefits and, therefore, threat-' kii( Artnli I igpned. S/ i tr' (, /in , 15i8 N L.R B 1237 1242 I 19h1()see alsoI lbh (;atei Rub,, (r .i/lpilt, 18 Nl RB 945 {197lened and coerced employees in the exercise of therights guaranteed them in Section 7 of the Act inviolation of Section 8(a)(1) of the Act) flla inl soconcluded, and in the absence of factual assertionsby Respondent.4we find no merit to Respondent'scontention that a hearing is necessary to determinethe circumstances surrounding the posting of the no-tice. Accordingly we grant the General ('ounsel'sMotion for Summary Judgment.Upon the entire record in this proceeding .theBoard makes the following:FINDIN(iS OI F \( I1. II .BL SIN FSS 01 Ri.SIP'DNI) N IThe Respondent. Signal Knitting Mills, Inc.. Is andhas been at all times material herein, a TIennesseecorporation, with an office and place of business lo-cated in Tazewell. Tennessee. where it is enLaiced Inthe manufacture of apparel. During the 12 monthspreceding issuance of the complaint. a represeintati\eperiod. Respondent sold and shipped finished goodsvalued in excess of $50,000 directlx to customers lo-cated outside the State of Tennessee.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and j7) of the Act. and thatit will effectuate the policies of the Act to assert juris-diction herein.11. tiii l.ABOR OR Ci 7\iZ II()N ,\\( I)International Ladies Garment W\Vorkers I nion.AFL C10 is a labor rganization within the meaningof Section 2(5) of the Act.ISm,' /at, & Ru in. I1, 1:8 Ni RB 2 (1971) ' we Iherefore find no ineritit Rcpo[identI inltentltIn i tLt Ihe notice ai, LiftIful ont it., face Rep.onldent cite, \ i it x it, Thrt Indltlrri (;a. & qiuirritpent ( o. 441 1- 2d'74 \ S 19711, it support of its tolnientins Ihat case p,, ho'. icr.distilciulithable parlicularl .as Ite court there found thai Ihe enc ploser v.aientilleld il resi-pond ti tIle lliln". ca.nlpaign pr opaga.lnda "hich enmph.allzeddissa.llsfaction ito lth the crnplioer's f.llirc o granl a i n.iage incre.ase rhere isnit IindJ.iatio in the inrstiilt c,ie th}at Re.pondent', statement in the ntiticewa. proimpied h,, ai alr nlp.iigin ilue 11.nl]ing its alleged failure to graint.t/ie OI herincl l Illtrca.Lct re lifrther lote th at, Lilike the eniploer, In the aie. cited hN Re.poin-dcnt. Rcporideti here d1i [ 1ol e xplai tL I it, e itpl ctc tee hat Iniproi.ementiilIeC incre l lieig defci red piostponed until afler Ihe represe nllmiilon ilife e Iex tle.rcd. l.ic] in oirder to ico1d the appc.rancc if Iltlerf'riliculth lhe ciplooecxc' (tee .hoice in the eletion.l or that uch inlpriocnentlsA0t lt bIc ii.d te [ater ltCe CletIOI regCArlc oif tihc oiil. mie ( lgrlrll1-,i , , In , 22 u 1 RB 122 ,11ii : tli .SilIt, r ( tal nltl di r Bn 4)l 4jl199 N I RB I19s (9-72): 'iflilal ilu Ibe r ? ."del, I/a, 1:85 Nl RB 46. 49(1970)1: / Im or/,rsr,::t'd. ling NI RB 1153 (19-68)361 I)EC ISIONS OF NATIONAL LABOR RELATIONS BOARD111. I Hi IN;NFAIR I AB)R PRA(' 11(tA. The IssueThe issue herein is whether Respondent's postingof the notice above, in the circumstances here pre-sented, constitutes a violation of Section 8(a)( I) ofthe Act.B. BackgroundThe complaint and answer establish, inter alia, thaton or about October 26 Respondent posted in andabout the vicinity of its plant at locations where no-tices to its employees are customarily posted a noticestating in part that:Since objections or charges have been filedagainst the Company by the Union, this couldbe the result:(2) While the investigation is being conduct-ed, and while the Union's objections andcharges are pending, the [C ]ompany could notlegally make an' decision to improve wagesor benefits. Things will be virtually "frozen"during this period, whether for a few weeks orfor many months.On November 18, International Ladies G(armentWorkers Union. AFL ('10. filed the instant chargesalleging that Respondent, by posting the notice de-scribed above, violated Section 8(a)(I) of the Act.C. ('onctl'dfing' indinjg.sAs set forth above, we find that the notice at issue,on its face, conveys to employees the impression that.as a result of their union activity, Respondent wouldnot institute improvements in wages and benefits.and therefore violated Section 8(a)( ) of the Act.IV. lii ll:FFF('[ OF TIIE UtNIAIR I.AB()R P'RA( II(Ct.:'oN C'OMMi l.Rt IThe activities of Respondent set forth above havea close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.-. ItIF REMt l)YHaving found that Respondent has engaged in andis engaging in an unfair labor practice within themeaning of Section 8(a)( I) of the Act, we shall orderthat it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of factand upon the entire record in this case, we make thefollowing:CON(I.t SIONS o01 L \\\1. Signal Knitting Mills, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Ladies Garment Workers Union.AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By posting at its plant a notice which, on itsface, conveyed to employees that, as a result of theirunion activity, Respondent would not institute im-provements in wages and benefits. Respondent hasinterfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing, employees inthe exercise of the rights guaranteed them in Section7 of the Act, and thereby has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)( ) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Signal Knitting Mills, Inc.. Tazexwell, Tennessee. itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Conveying to employees the impression that asa result of their union activity Respondent would notinstitute increases in wages or benefits.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its Tazewell, Tennessee, plant copies ofthe attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 10, after being duly signed by Re-In the event that this Order Is enforced bh a judgment of a L nited State,(ourt ,of Appeal,. the words in the notice reading "Posted ho Order of theNational Labor Relations Board" ,hall read "Posled pursuant o0 a jlidg-ment of the United States (Court of Appeals enforcing an Order of theNational l abor Relations Board "362 SIGNAL KNITTING MILLSspondent's representative. shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained hb it for 60 consecutive da's thereafter.in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPI.OYFEESPOSTED BY ORDER OF THENATIONAI LABOR RELATIONS BOARI)An Agency of the United States GovernmentWE will NOI convey to our employees the im-pression that as a result of their union activitvwe will not institute any increases in wages orbenefits.Wt. v Il Noi in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.SI(GN,. KNI I I IN(; MILS. IN(:.363